SHIVERS, Chief Judge.
Gordon appeals his judgment and sentence; and we affirm. We note, however, that Gordon’s scoresheet apparently scores convictions from Massachusetts as a felony or misdemeanor depending on Massachusetts law instead of Florida law. That is incorrect. Florida Rule of Criminal Procedure 3.701(d)(5)(a)(2) states that when scoring out-of-state convictions, the score for the analogous or parallel Florida statute must be assigned. See also, Forehand v. State, 537 So.2d 103 (Fla.1989), aff'g 524 So.2d 1054 (Fla. 1st DCA 1988). We nevertheless affirm because a corrected score-sheet would not change the recommended sentence, which Gordon received.
ERVIN and WOLF, JJ., concur.